Citation Nr: 1120920	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-22 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date beyond March 21, 2007 for Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He served in Vietnam and received the Combat Infantryman Badge.  The Appellant is his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decisional letter of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in June 2009.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Appellant seeks entitlement to an extension of the delimiting date for educational benefits pursuant to the DEA Program under Chapter 35, Title 38, United States Code.  Specifically, the Appellant has contended that the delimiting date should be extended beyond March 21, 2007 because her anxiety disorder prevented her from beginning a program to obtain a teacher certification.  She has also contended that time spent caring for her disabled son contributed to her inability to begin a training program.  

Before the Board can adjudicate this claim on the merits, additional development is required. 

The Appellant's eligibility for DEA benefits derives from her status as a spouse of a permanently and totally disabled Veteran.  38 U.S.C.A. § 3501(a)(1)(D)(i) (West 2002 & Supp. 2010); 38 C.F.R. § 21.3021(a)(3)(i) (2010).  Eligibility for such benefits extends 10 years from the date (as determined by the Secretary) the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A) (West 2002 & Supp. 2010).  Pursuant to applicable statute and regulations, the delimiting date for the Appellant's eligibility for DEA benefits has been established as March 21, 2007.  38 U.S.C.A. § 3512(b)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 21.3046(a)(2)(iii) (2010).  

The 10-year delimiting period may be extended if the eligible spouse: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that she was prevented from initiating or completing the program because of a physical or mental disability that did not result from her willful misconduct; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to 38 U.S.C.A. Chapter 35.  38 C.F.R. § 21.3047(a)(1) (2010); see 38 U.S.C.A. § 3512 (b)(2) (West 2002 & Supp. 2010).  It must be "clearly established" by medical evidence that a program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i) (2010).  

Regulations relating to notice and assistance specific to education benefits are found at 38 C.F.R. §§ 21.1031, 21.1032 (2010).  These regulations provide that VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim, including by requesting any private or VA treatment records that have been adequately identified by an Appellant.  38 C.F.R. § 21.1032 (2010).  An Appellant must cooperate fully with VA's reasonable efforts by providing enough information to identify and locate the existing records.  38 C.F.R. § 21.1032(b), (c) (2010).  

As noted, the Appellant has alleged that her anxiety disorder prevented her from beginning a course of education to become a certified teacher.  See March 2008 Notice of Disagreement; Board Hearing Tr. at 4, 9-11.  In support of her allegations, she submitted a March 2008 letter from N.J.P., a private nurse practitioner with Maryland Primary Care Physicians, LLC, which states that the Appellant has been under her office's care since July 2006 for anxiety.  Additionally, a March 2008 letter from A.R.G., a nurse practitioner at the Glen Burnie, Maryland VA Outpatient Clinic, states that he has been treating the Appellant for anxiety disorder since January 2007.  

The March 2008 letter from A.R.G. reflects the Appellant began receiving VA treatment for an anxiety disorder prior to the March 21, 2007 delimiting date.  VA treatment records are constructively of record; therefore, they must be secured and associated with the claims file as they may be relevant to determining whether it was medically infeasible for the Appellant to initiate a program of education prior to March 21, 2007.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Also, the Appellant has adequately identified treatment since July 2006 with Maryland Primary Care Physicians for her anxiety disorder.  In July 2008, the AOJ sent the Appellant a letter requesting that she submit VA Form 21-4142, Authorization and Consent to Release Information to VA, in case the AOJ "need[ed] to request additional information from [her] doctor."  The Appellant did not respond to that request.  However, the July 2008 letter did not specifically inform her that she needed to submit a VA Form 21-4142 for Maryland Primary Care Physicians.  As the claim must be remanded to secure VA treatment records, the Board finds the Appellant should be asked to submit a VA Form 21-4142 for Maryland Primary Care Physicians as such private treatment records may be pertinent to her claim. 

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Appellant, obtain all treatment records relating to the Appellant's psychiatric treatment with Maryland Primary Care Physicians, LLC.  If such records are unavailable, the claims file should be clearly documented to that effect and the Appellant should be notified of any inability to obtain these records in accordance with 38 C.F.R. § 21.1032(e).

2.  Obtain the Appellant's treatment records from the Glen Burnie VA Outpatient Clinic for the period from January 2007 to the present.  If such records are unavailable, the claims file should be clearly documented to that effect and the Appellant should be notified of any inability to obtain these records in accordance with 38 C.F.R. § 21.1032(e).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence.  The Board intimates no opinion, either factual or legal, as to the ultimate conclusion warranted in this case.  No action is required by the Appellant until she is contacted.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

